Citation Nr: 1603185	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-32 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for bilateral hearing loss for the period from August 31, 2006, to February 10, 2013.  

2.  Entitlement to an initial rating higher than 60 percent for bilateral hearing loss for the period from February 11, 2013, to November 14, 2013.  

3.  Entitlement to an initial rating higher than 80 percent for bilateral hearing loss for the period since November 15, 2013.  

4.  Entitlement to an extraschedular rating for bilateral hearing loss.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to September 1, 2009.  

6.  Entitlement to special monthly compensation (SMC) based on deafness.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The July 2009 RO decision granted service connection and a 50 percent rating for bilateral hearing loss, effective August 31, 2006.  

The March 2010 RO decision denied a claim for a TDIU.  The RO also continued a 50 percent rating for the Veteran's service-connected bilateral hearing loss at that time.  

An April 2013 RO decision increased the rating for the Veteran's service-connected bilateral hearing loss to 60 percent, effective February 11, 2013.  Additionally, a January 2014 RO decision increased the rating for the Veteran's service-connected bilateral hearing loss to 80 percent, effective November 15, 2013.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In October 2014, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.

In March 2015, the Board remanded this appeal for further development.  

A September 2015 RO decision granted a TDIU, effective September 1, 2009.  The Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that entitlement to a TDIU for the period prior to September 1, 2009, is part of the claim for higher ratings on appeal.  As such, the Board has characterized the issues as indicated on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an extraschedular rating for bilateral hearing loss for the period prior to November 7, 2014; entitlement to a TDIU for the period prior to September 1, 2009; and entitlement to SMC based on deafness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from August 31, 2006 to February 10, 2013, the Veteran's bilateral hearing loss was manifested by no more than auditory acuity Level IX in the right ear and auditory acuity Level VIII in the left ear.  

2.  For the period from February 11, 2013 to November 14, 2013, the Veteran's bilateral hearing loss was manifested by no more than auditory acuity Level IX in the right ear and auditory acuity Level IX in the left ear.  

3.  For the period from November 15, 2013 to November 6, 2014, the Veteran's bilateral hearing loss was manifested by no more than auditory acuity Level XI in the right ear and auditory acuity Level IX in the left ear.  

4.  For the period since November 7, 2014, the Veteran's bilateral hearing loss is manifested by auditory acuity Level XI in the right ear and auditory acuity Level XI in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 50 percent for bilateral hearing loss for the period from August 31, 2006 to February 10, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).  

2.  The criteria for an initial rating higher than 60 percent for bilateral hearing loss for the period from February 11, 2013 to November 14, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).  

3.  The criteria for an initial rating higher than 80 percent for bilateral hearing loss for the period from November 15, 2013 to November 6, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).  

4.  The criteria for an initial 100 percent rating for bilateral hearing loss for the period since November 7, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard November 2006 letter satisfied the duty to notify provisions for the underlying service connection claim.  In any case, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service private and VA treatment records have also been obtained.  

The Veteran was provided with VA examinations in January 2009, February 2011, February 2013, November 2013, and June 2015.  The examinations are sufficient evidence for deciding the hearing loss claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  

The Board also finds that there was substantial compliance with the March 2015 Board remand directives.  Specifically, the Veteran was sent a letter in June 2015 asking that he identify any non-VA health care providers having additional treatment records pertinent to his appeal.  Next, the Veteran's outstanding VA records were obtained and associated with the claims file.  Next, as directed, the Veteran underwent a VA examination in June 2015 to evaluate the severity of his hearing loss.  This VA examination, as indicated, is adequate to evaluate the disability.  Finally, the matter was readjudicated in a September 2015 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

II. Analysis

A.  Applicable Law 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

A regulation, 38 C.F.R. § 4.86, also provides an alternative method for rating exceptional patterns of hearing impairment.  Such regulation provides:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

Under 38 C.F.R. § 4.85(c), Table VIA will be used when the examiner certifies that the use of a speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  

B.  Discussion

A July 2009 RO decision granted service connection and a 50 percent rating for bilateral hearing loss, effective August 31, 2006.  An April 2013 RO decision increased the rating for the Veteran's service-connected bilateral hearing loss to 60 percent, effective February 11, 2013.  Additionally, a January 2014 RO decision increased the rating for the Veteran's service-connected bilateral hearing loss to 80 percent, effective November 15, 2013.  

Thus, the Board must consider whether the Veteran is entitled to an initial rating higher than 50 percent for bilateral hearing loss for the period from August 31, 2006, to February 10, 2013; an initial rating higher than 60 percent for bilateral hearing loss for the period from February 11, 2013 to November 14, 2013; and an initial rating higher than 80 percent for bilateral hearing loss for the period since November 15, 2013.  

(1) From August 31, 2006 to February 10, 2013

The Board finds that a higher rating is not assignable for the period prior to February 10, 2013.  

A September 2006 private audiological evaluation report from the House of Hearing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
85
100
100
LEFT
N/A
70
80
90
90

The average pure tone threshold in the Veteran's right ear was 86 decibels.  The average pure tone threshold in the Veteran's left ear was 83 decibels.  The Board observes that the examiner, apparently, did not specifically provide speech recognition scores.  

The Board notes that the September 2006 audiological evaluation report from the House of Hearing did not specifically provide speech recognition scores as needed under § 4.85.  Therefore, the report was incomplete for VA purposes. See 38 C.F.R. § 4.85.  Although there is no indication that a speech discrimination score was not appropriate in this matter, the Board will consider the results under Table VIA.  

Using that section, the Veteran's hearing level in his right ear translated to auditory acuity Level VIII and his hearing level in his left ear translated to auditory acuity Level VII.  Using Table VII of 38 C.F.R. § 4.85, those findings would warrant a 40 percent rating for bilateral hearing loss under Diagnostic Code 6100, which is less than the currently assigned 50 percent rating for the period from August 31, 2006 to February 10, 2013.  

A November 2006 statement from a hearing instrument specialist from House of Hearing referred to the September 2006 audiological evaluation report and indicated that the Veteran had severe bilateral sensorineural hearing loss.  

An August 2007 audiological evaluation report from a private audiologist, D. A. Holmes, Au.D., noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
65
85
95
95
LEFT
N/A
65
80
85
85

The average pure tone threshold in the Veteran's right ear was 85 decibels and that average pure tone threshold in the Veteran's left ear was 79 decibels.  The audiologist did not specifically provide speech recognition scores.  

The August 2007 audiological evaluation report from a private audiologist also did not provide speech recognition scores.  Therefore, as the Maryland CNC Test was not used, such report was incomplete for VA purposes.  See 38 C.F.R. § 4.85.  Even if the Board considers the results under Table VIA, the Veteran's hearing level in his right ear translated to auditory acuity Level VIII and his hearing level in his left ear translated to auditory acuity Level VII.  Using Table VII of 38 C.F.R. § 4.85, those findings would warrant a 40 percent rating for bilateral hearing loss under Diagnostic Code 6100, which is also less than the currently assigned 50 percent rating for the period from August 31, 2006 to February 10, 2013.  

A January 2009 VA audiological examination report revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
65
90
100
100
LEFT
N/A
65
80
95
95

The average pure tone threshold in the Veteran's right ear was 89 decibels and the speech recognition ability, using the Maryland CNC Test, was 72 percent.  The average pure tone threshold in the Veteran's left ear was 84 decibels and the speech recognition ability, using the Maryland CNC Test, was 68 percent.  The diagnosis was mild sloping to severe sensorineural hearing loss, bilaterally.  

In a September 2009 addendum to the January 2009 audiological examination, a different examiner, indicated that the Veteran's hearing loss and tinnitus, in and of themselves, would not preclude him from being employed.  The examiner stated that an environment with reduced background noise might be beneficial.  

The Board observes that the January 2009 VA audiological examination report rendered decibel averages and speech recognition scores that correlated to auditory acuity Level VII in the right ear and auditory acuity Level VII in the left ear.  The Board notes, however, that the right ear and left ear findings did qualify for consideration under Table VIA of 38 C.F.R. § 4.86(a).  Using that section, the Veteran's hearing level in his right ear translated to auditory acuity Level VIII and his hearing level in his left ear translated to auditory acuity Level VIII.  As the results under Table VIA are higher for both ears, Table VIA will be used for the Veteran's right ear and his left ear.  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 50 percent rating for bilateral hearing loss under Diagnostic Code 6100.  


Private and VA treatment records dated from September 2009 to February 2011 showed that that the Veteran was treated for disorders including bilateral hearing loss.  

A February 8, 2011 VA audiological evaluation report revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
70
90
105+
105+
LEFT
N/A
75
95
90
95

The average pure tone threshold in the Veteran's right ear was 94+ decibels and speech recognition ability, using the Maryland CNC Test, was 76 percent.  The average pure tone threshold in the Veteran's left ear was 89 decibels and that speech recognition ability, using the Maryland CNC Test, was 80 percent.  The examiner reported that audiological testing showed bilateral moderate to profound sensorineural hearing loss.  The examiner stated that the Veteran's speech recognition ability was good, bilaterally.  It was noted that the Veteran was a candidate for binaural amplification.  

The February 8, 2011 VA audiological evaluation report rendered decibel averages and speech discrimination scores that correlated to auditory acuity Level V in the right ear and auditory acuity Level V in the left ear under Table VI of 38 C.F.R. § 4.85.  The Board notes, however, that the right ear and left ear findings did qualify for consideration under Table VIA of 38 C.F.R. § 4.86(a).  Using that section, the Veteran's hearing level in his right ear translated to auditory acuity Level IX and his hearing level in his left ear translated to auditory acuity Level VIII.  As the results under Table VIA are higher for both ears, Table VIA will be used for the Veteran's right ear and his left ear.  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 50 percent rating for bilateral hearing loss under Diagnostic Code 6100.  

The Board observes that the VA examiner, pursuant to the February 8, 2011 VA audiological examination report, indicated that the pure tone thresholds at 3000 Hertz and 4000 Hertz in the Veteran's right ear were 105+, respectively.  The examiner also indicated that the average pure tone threshold for his right ear was 94+ decibels.  It is unclear whether the Veteran's pure tone thresholds for his right ear at 3000 and 4000 Hertz, respectively, were actually higher than 105 decibels.  The examiner did not report any results higher than the above noted pure tone thresholds and pure tone threshold average.  

However, the Board observes that a subsequent February 22, 2011 VA examination report was provided less than two weeks after the February 8, 2011 VA audiological evaluation and related essentially similar findings.  There is no specific indication from the February 8, 2011 VA audiological evaluation report that the hearing results would provide a rating higher than 50 percent for the Veteran's bilateral hearing loss under Diagnostic Code 6100.  Accordingly, no clarification is needed.  See Savage v. Shinseki, 24 Vet. App. 259, 269-71 (2011).

A February 22, 2011 VA audiological examination report indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
70
90
105
105
LEFT
N/A
75
90
90
90

The average pure tone threshold in the Veteran's right ear was 93 decibels and the speech recognition ability, using the Maryland CNC Test, was 60 percent.  The average pure tone threshold in the Veteran's left ear was 86 decibels and the speech recognition ability, using the Maryland CNC Test, was 64 percent.  The diagnoses included moderate to profound sensorineural hearing loss, bilaterally.  The examiner reported that the Veteran's hearing loss had significant effects on his occupation and that the impact on his occupational activities involved hearing difficulty.  The examiner stated that the Veteran's hearing loss and tinnitus, in and of themselves, would not preclude him from being gainfully employed.  It was noted that an environment with reduced ambient noise might be beneficial.  


The Board observes that the February 22, 2011 VA examination report rendered decibel averages and speech discrimination scores that correlated to auditory acuity Level VIII in his right ear and auditory acuity Level VIII in his left ear.  The Board notes, however, that the right ear and left ear findings did qualify for consideration under Table VIA of 38 C.F.R. § 4.86(a).  

Using that section, the Veteran's hearing level in his right ear translated to auditory acuity Level IX and his hearing level in his left ear translated to auditory acuity Level VIII.  As the results under Table VIA are the same for the Veteran's left ear, but not for his right ear, the auditory acuity level under Table VI and VIA will be used for his left ear (Level VIII) and the auditory acuity level under Table VIA will be used for his right ear (Level IX).  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 50 percent rating for bilateral hearing loss under Diagnostic Code 6100.  

Private and VA treatment records dated from March 2011 to December 2012 referred to continued treatment.  

Based on the reports during the period from August 31, 2006 to February 10, 2013, the Veteran's hearing tests do not support findings that would warrant more than the assigned 50 percent rating.  The use of hearing aids does not affect the Veteran's rating, as hearing tests are conducted without hearing aids.  38 C.F.R. § 4.85(A).  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  However, staged ratings are not indicated in the present case, as the Board finds the Veteran's bilateral hearing loss has continuously been 50 percent disabling for the period from August 31, 2006 to February 10, 2013.  

The preponderance of the evidence is against the claim for entitlement to an initial rating higher than 50 percent for bilateral hearing loss for the period from August 31, 2006 to February 10, 2013, and thus, as to this aspect of the claim; there is no doubt to be resolved; and a higher rating is not warranted for that period.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3;Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

From February 11, 2013 to November 14, 2013

A February 11, 2013 VA audiological examination report revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
70
95
105+
105+
LEFT
N/A
75
90
95
95

The examiner reported that the average pure tone threshold in the Veteran's right ear was 94 decibels and the speech recognition ability, using the Maryland CNC Test, was 48 percent.  The average pure tone threshold in the Veteran's left ear was 89 decibels and the speech recognition ability, using the Maryland CNC Test, was 48 percent.  The examiner reported that the test results were valid for rating purposes.  

The diagnoses were sensorineural hearing loss (in the frequency range of 500 to 4000 Hertz) in the right ear and sensorineural hearing loss (in the frequency range of 500 to 4000 Hertz) in the left ear.  The examiner reported that the Veteran's hearing loss did impact his ordinary conditions of daily life, including his ability to work.  The examiner noted that the Veteran reported that he could not hear anything without his hearing aids and that sounds were distorted.  The examiner indicated that the Veteran stated that it was difficult to communicate with others and that he needed a quiet environment to hear anything.  

The Board notes that the February 2013 VA audiological examination report rendered decibel averages and speech discrimination scores that correlated to auditory acuity Level IX in the right ear and auditory acuity Level IX in the left ear under Table VI of 38 C.F.R. § 4.85.  The Board notes, however, that the right ear and left ear findings did qualify for consideration under Table VIA of 38 C.F.R. § 4.86(a).  

Using that section, the Veteran's hearing level in his right ear translated to auditory acuity Level IX and his hearing level in his left ear translated to auditory acuity Level VIII.  As the results under Table VIA are the same for the Veteran's right ear, but not for his left ear, the auditory acuity level under Table VI and VIA will be used for his right ear (Level IX) and the auditory acuity level under Table VI will be used for his left ear (Level IX).  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 60 percent rating for bilateral hearing loss under Diagnostic Code 6100.  

The Board observes that the VA examiner indicated that the pure tone thresholds at 3000 Hertz and 4000 Hertz in the Veteran's right ear were 105+, respectively.  However, the examiner indicated that the average pure tone threshold for his right ear was 94 decibels.  It is unclear whether the Veteran's pure tone thresholds for his right ear at 3000 and 4000 Hertz, respectively, were actually higher than 105 decibels.  The examiner specifically noted that the test results were valid for rating purposes.  As the examiner specifically indicated that the pure tone average was 94 decibels and that the test results were valid, the Board will accept the findings as provided by the examiner.  

VA treatment records dated from March 2013 to October 2013 referred to continued treatment for disorders including bilateral hearing loss.  

Therefore, based on the report of record during the period from February 11, 2013 to November 14, 2013, the Veteran's hearing test did not support findings that would warrant more than the assigned 60 percent rating.  The use of hearing aids does not affect the Veteran's rating, as hearing tests are conducted without hearing aids.  38 C.F.R. § 4.85(a).  

The preponderance of the evidence is against the claim for entitlement to an initial rating higher than 60 percent for bilateral hearing loss for the period from February 11, 2013 to November 14, 2013, and thus, as to this aspect of the claim; there is no doubt to be resolved; and a higher rating is not warranted for that period.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3;Gilbert, 1 Vet. App. at 49.  

Since November 15, 2013

A November 15, 2013 VA audiological examination report indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
75
105+
105
105
LEFT
N/A
75
90
90
95

The average pure tone threshold in the Veteran's right ear was 98 decibels and the speech recognition ability, using the Maryland CNC Test, was 22 percent.  The average pure tone threshold in the Veteran's left ear was 88 decibels and the speech recognition ability, using the Maryland CNC Test, was 44 percent.  The diagnoses were sensorineural hearing loss (in the frequency range of 500 to 4000 Hertz) in the right ear and sensorineural hearing loss (in the frequency range of 500 to 4000 Hertz) in the left ear.  

The Board observes that the November 15, 2013 VA audiological examination report rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level XI in the right ear and IX in the left under Table VI of 38 C.F.R. § 4.85.  The Board notes, however, that the right ear and left ear findings do qualify for consideration under Table VIA of 38 C.F.R. § 4.86(a).  

Using that section, the Veteran's hearing level in his right ear translated to auditory acuity Level X and his hearing level in his left ear translated to auditory acuity Level VIII.  As the results under Table VI are the higher for the Veteran's right ear and for his left ear, the auditory acuity level under Table VI will be used for his right ear (Level XI) and the auditory acuity level under Table VI will be used for his left ear (Level IX).  Using Table VII of 38 C.F.R. § 4.85, the results warrant an 80 percent rating for bilateral hearing loss under Diagnostic Code 6100.  

The examiner reported that the Veteran's hearing loss impacted ordinary conditions of his daily life, including his ability to work.  It was noted that the Veteran stated that he had significant problems understanding people if he could not see their faces.  The examiner indicated that the Veteran was last employed in 2006, that he worked in engineering, and that he stated that he worked in a quiet setting.  The examiner noted that the Veteran maintained that in a conference room, he would need to make sure he was sitting in the middle of the room and that it was very difficult for him to hear on conference calls.  The examiner reported that despite the degree of the Veteran's hearing loss and diminished speech understanding, an environment with minimal ambient noise where the Veteran could utilize face to face communication would be beneficial.  The examiner commented that the Veteran's current hearing loss would not prevent him from securing and maintaining gainful employment.  

The Board observes that the VA examiner indicated that the pure tone thresholds at 2000 Hertz in the Veteran's right ear were 105+.  However, the examiner reported that the average pure tone threshold for his right ear was 98 decibels.  It is unclear whether the Veteran's pure tone threshold for his right ear at 2000 Hertz was actually higher than 105 decibels.  The examiner specifically noted that the test results were valid for rating purposes.  As the examiner specifically indicated that the pure tone average was 98 decibels and that the test results were valid, the Board will accept the findings as provided by the examiner.  

Private and VA treatment records dated from April 2014 to November 2014 refer to continued treatment.  

A November 7, 2014 audiological evaluation report from the East Valley Hearing Center, Inc., noted pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
90
110
120
120
LEFT
N/A
75
110
95
95

The average pure tone threshold in the Veteran's right ear was 110 decibels and the speech recognition ability, using the Maryland CNC Test, was 20 percent.  The average pure tone threshold in the Veteran's left ear was 94 decibels and the speech recognition ability, using the Maryland CNC Test, was 32 percent.  The examiner reported that the pure tone audiometries indicated moderate, precipitously sloping to profound sensorineural hearing loss in both ears, right worse than the left, in the high pitches.  It was noted that the Veteran's speech discrimination was very poor in both ears when tested individually in quite using recorded Maryland CNC speech materials.  

The Board observes that the November 7, 2014 audiological evaluation report from East Valley Hearing Center, Inc., rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level XI in the right ear and XI in the left ear under Table IV of 38 C.F.R. § 4.85.  The Board notes, however, that the right ear and left ear findings do qualify for consideration under Table VIA of 38 C.F.R. § 4.86(a).  Using that section, the Veteran's hearing level in his right ear translated to auditory acuity Level XI and his hearing level in his left ear translated to auditory acuity Level IX.  

As the results under Table VIA are the same for the Veteran's right ear, but not for his left ear, the auditory acuity level under Table VI and VIA will be used for his right ear (Level XI) and the auditory acuity level under Table VI will be used for his left ear (Level XI).  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 100 percent rating for bilateral hearing loss under Diagnostic Code 6100.  

Private and VA treatment records dated from December 2014 to April 2015 show that the Veteran was treated for disorders including bilateral hearing loss.  

A June 2015 VA audiological examination report indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
75
105
105+
105+
LEFT
N/A
75
90
90
95

The average pure tone threshold in the Veteran's right ear was 98 decibels and the speech recognition ability, using the Maryland CNC Test, was 30 percent.  It was noted that the test results were valid for rating purposes.  The average pure tone threshold in the Veteran's left ear was 88 decibels and the speech recognition ability, using the Maryland CNC Test, was 48 percent.  The diagnoses were sensorineural hearing loss (in the frequency range of 500 to 4000 Hertz) in the right ear and sensorineural hearing loss (in the frequency range of 500 to 4000 Hertz) in the left ear.  The examiner indicated that the Veteran's hearing loss impacted ordinary conditions of daily life, including his ability to work.  

The examiner reported that the Veteran stated that communication with his wife was a chore and that he could not hear people in conversations.  The Veteran maintained that he couldn't hear people in conversations and that he didn't associate with people with squeaky voices and that he had two friends that he heard well.  

The examiner stated that the severity of the Veteran's hearing impairment might prevent effective communication in an employment setting.  The examiner indicated that, therefore, sedentary activity would be feasible with great restrictions due to the Veteran's hearing loss.  It was noted that the Veteran's hearing loss did not affect reading and writing and other non-verbal communication.  

The examiner maintained that there were no other physical impairments related to the Veteran's hearing impairment that prevented employment.  The examiner commented that hearing loss, in and of itself, would not preclude the Veteran from any physical activities of employment and that an environment with reduced ambient noise might be beneficial.  

The November 15, 2013 VA audiological examination report rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level XI in the right ear and IX in the left under Table VI of 38 C.F.R. § 4.85.  The Board notes, however, that the right ear and left ear findings do qualify for consideration under Table VIA of 38 C.F.R. § 4.86(a).  Using that section, the Veteran's hearing level in his right ear translated to auditory acuity Level X and his hearing level in his left ear translated to auditory acuity Level VIII.  

As the results under Table VI are the higher for the Veteran's right ear and for his left ear, the auditory acuity level under Table VI will be used for his right ear (Level XI) and the auditory acuity level under Table VI will be used for his left ear (Level IX).  Using Table VII of 38 C.F.R. § 4.85, the results warrant an 80 percent rating for bilateral hearing loss under Diagnostic Code 6100.  

The Board observes that the VA examiner indicated that the pure tone thresholds at 3000 Hertz and 4000 Hertz in the Veteran's right ear were 105+, respectively.  However, the examiner stated that the average pure tone threshold for his right ear was 98 decibels.  It is unclear whether the Veteran's pure tone thresholds for his right ear at 3000 and 4000 Hertz, respectively, were actually higher than 105 decibels.  The examiner specifically noted that the test results were valid for rating purposes.  As the examiner specifically indicated that the pure tone average was 98 decibels and that the test results were valid, the Board will accept the findings as provided by the examiner.  

Based on the report of record during the period from November 15, 2013 to November 6, 2014, the Veteran's hearing test did not support findings that would warrant more than the assigned 80 percent rating.  The use of hearing aids does not affect the Veteran's rating, as hearing tests are conducted without hearing aids.  38 C.F.R. § 4.85(a).  

Thus, the preponderance of the evidence is against the claim for entitlement to an initial rating higher than 80 percent for bilateral hearing loss for the period from November 15, 2015 to November 6, 2014, and thus, as to this aspect of the claim; there is no doubt to be resolved; and a higher rating is not warranted for that period.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3;Gilbert, 1 Vet. App. at 49.  

The Board observes that there is conflicting evidence as to the acuity levels in the Veteran's ears for the period since November 7, 2014.  The November 7, 2014 audiological evaluation report from East Valley Hearing Center, Inc., shows results that are indicative of a 100 percent rating for the Veteran's bilateral hearing loss.  However, the June 2015 VA audiological examination report shows results that are indicative of an 80 percent rating for the Veteran's bilateral hearing loss.  As there is conflicting evidence as to the severity of the Veteran's bilateral hearing loss, the Board will resolve doubt in the Veteran's favor and find that the disability has been 100 percent disabling for the period since November 7, 2014.  

Thus, a higher rating to 100 percent is warranted for bilateral hearing loss for the period since November 7, 2014.  The Board has resolved all reasonable doubt in the Veteran's favor in reaching all outcomes in the current decision.  38 U.S.CA. § 5107(b) (2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert, 1 Vet. App. at 49.  


ORDER

An initial rating higher than 50 percent for bilateral hearing loss for the period from August 31, 2006, to February 10, 2013, is denied.  

An initial rating higher than 60 percent for bilateral hearing loss for the period from February 11, 2013, to November 14, 2013, is denied.  

An initial rating higher than 80 percent for bilateral hearing loss for the period from November 15, 2013, to November 6, 2014, is denied.  

An initial higher rating of 100 percent is granted for bilateral hearing loss for the period since November 7, 2014, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

The remaining issues on appeal are entitlement to an extraschedular rating for bilateral hearing loss for the period prior to November 7, 2014; entitlement to a TDIU for the period prior to September 1, 2009; and entitlement to SMC based on deafness.  

As to the issue of entitlement to a TDIU for the period prior to September 1, 2009, the Board notes that the United States Court of Appeals for the Federal Circuit has held that VA is not always required to obtain a single examination that considers the combined effects of a veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in the Veteran's case, the Board finds that the record is insufficient to evaluate the combined effect of the Veteran's service-connected disabilities for the period prior to September 1, 2009, without such an opinion.

The Veteran has not been specifically afforded a VA opinion as to the functional impairment from the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, during the period prior to September 1, 2009.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

Thus, the Board must remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected bilateral hearing loss and its effect on his employability as it pertains to extraschedular consideration for the period prior to November 7, 2014.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for bilateral hearing loss for the period prior to November 7, 2013 will also be remanded.  

Finally, the Board notes that the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015) indicate that if the Veteran has a 100 percent rating for bilateral hearing loss issue of entitlement to SMC based on deafness must be reviewed.  Therefore, the RO must adjudicate the issue of entitlement to SMC based on deafness on remand.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the functional impairment of his service-connected disabilities for the period prior to September 1, 2009.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  

The examiner is asked to describe the functional impairment from each of the service-connected disabilities, and comment as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, impaired his ability to follow a substantially gainful occupation during the period prior to September 1, 2009.  

This should also include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  Adjudicate the issue of entitlement to SMC based on deafness.  

3.  After completing all action set forth in paragraph 2, refer this matter to the Director, Compensation Service, for extraschedular consideration to determine (a) whether a higher individual disability rating may be assigned on an extraschedular basis for the Veteran's hearing loss disability and (b) whether a higher disability rating may be assigned on a collective basis due to the combined and aggregate effect of all his service-connected disabilities; and (c) whether the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disability prior to September 1, 2009.   

4.  Finally, readjudicate the issues remaining on appeal, including consideration of whether referral for extraschedular evaluation is warranted (for both bilateral hearing loss for the period prior to November 7, 2014 and TDIU for the period prior to September 1, 2009).  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


